Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS FIRST QUARTER SALES AND EARNINGS Pennsauken, NJ, January 27, 2014 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the first quarter ended December 28, 2013. Sales increased 6% to $203.5 million from $191.4 million in last year’s first quarter. Net earnings increased 22% to $12.4 million in the current quarter from $10.2 million last year. Earnings per diluted share increased 22% to $.66 for the first quarter from $.54 last year. Operating income increased 19% to $18.0 million in the current quarter from $15.1 million in the year ago quarter. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Our food service group continues to perform well as we continue to expand our line of soft pretzels into restaurant chains. We have expanded our manufacturing capabilities in anticipation of continued growth in this area. ” J&J Snack Foods Corp. is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, PRETZEL FILLERS and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S Italian ice, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, TIO PEPE’S and CALIFORNIA CHURROS churros, THE FUNNEL CAKE FACTORY funnel cakes, and READI-BAKE cookies. For more information, please visit us at www.jjsnack.com . *MINUTE MAID is a registered trademark of The Coca-Cola Company. - more J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 28, December 29, Net Sales $ 203,523 $ 191,408 Cost of goods sold 143,617 137,273 Gross Profit 59,906 54,135 Operating expenses Marketing 18,032 17,136 Distribution 16,120 15,400 Administrative 6,984 6,599 Other general expense (income) 799 ) 41,935 39,074 Operating Income 17,971 15,061 Other income (expense) Investment income 1,138 776 Interest expense & other ) ) Earnings before income taxes 19,073 15,812 Income taxes 6,647 5,586 NET EARNINGS $ 12,426 $ 10,226 Earnings per diluted share $ 0.66 $ 0.54 Weighted average number of diluted shares 18,793 18,870 Earnings per basic share $ 0.67 $ 0.54 Weighted average number of basic shares 18,679 18,807 -2- CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) December 28, September 28, Cash and cash equivalents $ 105,749 $ 97,345 Current marketable securities held to maturity - 256 Other current assets 159,599 167,116 Property, plant and equipment, at cost 152,085 147,164 Goodwill 84,615 76,899 Other intangible assets, net 43,718 44,012 Marketable securities held to maturity 2,000 2,000 Marketable securities available for sale 107,876 107,664 Other 3,495 3,205 Total $ 659,137 $ 645,661 Current Liabilities $ 88,918 $ 83,239 Long-term obligations under capital leases 458 136 Deferred income taxes 45,193 45,183 Other long-term liabilities 535 538 Stockholders' Equity 524,033 516,565 Total $ 659,137 $ 645,661 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
